Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a national stage application of PCT/US2019/028168, filed April 18, 2019, which claims benefit of provisional application 62/660208, filed April 19, 2018.  Claims 1-7, 13-15, 20, 22, 24, 29, 31, 33, 34, 41, 42, and 44 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted October 7, 2020, is acknowledged wherein claims 8-12, 16-19, 21, 23, 25-28, 30, 32, 35-40, 43, and 45-70 are canceled.

Information Disclosure Statement
	The following reference cited in the information disclosure statement have been struck through and will not be listed as considered:
	US provisional application 62/660208
	PCT international application PCT/US2019/028168 and its publication WO2019/204637
	Thotassery et al. (NPL Reference C)
	PCT/US2019/028168 is the international filing of this application.  62/660208 is a provisional application of which this application claims benefit.  Such documents are already considered during prosecution and listed on the face of an issued patent under related US application data, and further listing them as “references cited” on the front of an issued patent would be redundant.  Thotassery et al. was provided in illegible form and cannot be considered as part of the information disclosure statement.

Claim Objections
Claim 41 objected to for depending from claim zero, which does not exist and is not a proper claim number.  Claims 42 and 44 are objected to for depending from canceled claims 35-40, as well as for the grammatically incorrect phrase, “claim 35-40” which refers to multiple claims in the singular.  Appropriate correction is required.  For the sake of this office action all three of these claims will be treated as if they depended form claim 34.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34, 41, 42, and 44 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating leukemia, myelodysplastic syndrome, or colorectal cancer, does not reasonably provide enablement for a method of treating all of the claimed cellular proliferative disorders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and the invention commensurate in scope with these claims.
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
	Nature of the invention:  The claimed invention is directed to a method of treating a disorder in a subject.  In order to be enabled for the full scope of the claims, one skilled in the art must reasonably be able to make and use the claimed invention without engaging in undue experimentation.
	The state of the prior art:  Numerous antitumor agents exist in the prior art.  However, such compounds display widely variable structures and specificities.  Therefore one skilled in the art would not reasonably have regarded cancers as necessarily treatable by the same compounds.  Furthermore the compound azacytidine, having a similar structure, is specifically prescribed for treatment of leukemia and myelodysplastic syndrome, as disclosed by the FDA labels for injectable and oral azacytidine. (References included with PTO-892)
	The relative skill of those in the art:  The relative skill of those in the art is high.
	The predictability or unpredictability of the art:  The claimed compounds are nucleoside analogs that interact with specific biological targets.  While they bear a structural resemblance to certain biomolecules such as cytidine and to some other chemotherapeutic agents such as azacytidine and decitabine, the prior art has not evaluated their spectrum of activity to determine the degree of similarity to these agents.  Given that the similar compound azacytidine is used specifically for a subset of proliferative diseases, rather than for all proliferative diseases in general, any attempt to use the claimed compound in other indications would be highly unpredictable.
	The Breadth of the claims:  The claimed invention encompasses methods of treating any possible proliferative diseases, including a wide variety of cancers.
	The amount of direction or guidance presented:  The specification provides little guidance as to the specific therapeutic usefulness of the disclosed compounds.  Wile the specification alleges (e.g. p. 3 paragraph 9) that these compounds are useful for treating a wide variety of cancers, the only specific examples provided are tests of inhibition of the leukemia cell lines KG-1a and CEM, and the colorectal cancer cell line HCT-116. (tables 2-4 on pp. 163-165 of the specification, see also ATCC entries for KG-1a and CEM, and the NPL reference Kai et al. for HCT-116, references included with PTO-892)
The presence or absence of working examples: No working examples are provided for actual treatment of disease.
The quantity of experimentation necessary:  In view of the data provided by Applicant and the general state of the art, one skilled in the art would regard the claimed compounds to be likely useful for treating leukemia and myelodysplastic syndrome, by analogy with azacytidine and decitabine, and would further have regarded the in vitro cell culture data provided in the specification as confirming this expectation.  However, attempting to use this compound for treating the full scope of different proliferative disorders recited in claims 34, 41, 42, and 44 would have gone beyond what is expected of these compounds based on the teachings of the art, and would have needed to undertake a novel program of unpredictable experimentation in order to practice the claimed invention.
Genentech, 108 F.3d at 1366, sates that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”
Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims and the lack of guidance or working examples, Applicants fail to provide information sufficient to practice the claimed invention for the full scope of diseases recited in the claims.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 13-15, 24, 33, 34, 42, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 1 defines a formula including two variables R1 and R2.  The claim then contains a limitation requiring that one of R1 and R2 is hydrogen, and a further limitation requiring that R1, R2, and another variable R3 are not simultaneously hydrogen.  It is unclear whether the limitation “one of R1 and R2 is hydrogen” is intended to require that exactly one of these variables is hydrogen, but not the other one, or whether it merely requires that at least one of them is hydrogen, but also allows for embodiments wherein both R1 and R2 are hydrogen so long as R3 is not also hydrogen.  Therefore claim 1 and its dependent claims are indefinite.  For the purpose of examination with respect to the prior art, claim 1 will be treated as if this phrase intended “at least one of R1 and R2 is hydrogen,” which is the broadest reasonable interpretation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 14, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda et al. (US pre-grant publication 2006/0127990, cited in PTO-892)
	Independent claim 1 is directed to a thio-cytidine analog wherein the oxygen of the ribose or deoxyribose moiety is replaced with sulfur.  Dependent claims 2, 14, and 24 further define the structure of this compound.
	Matsuda et al. discloses 4’-thioribonucleotide triphosphates having a base selected from a group including cytosine. (p. 3 paragraphs 11-12) The cytosine versions of these compounds anticipate claims 1, 2, 14, and 24.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 13-15, 24, 33, 34, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Thotassery et al. (US pre-grant publication 2011/0218170, cited in PTO-1449 submitted 10/07/2020)
	Independent claim 1 is directed to a thio-cytidine analog wherein the oxygen of the ribose or deoxyribose moiety is replaced with sulfur.  Dependent claims 2-4, 13-15, 22, 24, 31 further define the structure of this compound.  Claims 33, 34, 41, and 42 claim a pharmaceutical composition and methods of treatment using these compounds.
Thotassery et al. discloses 4’-thio deoxycytidine analogs which are DNA methyltransferase inhibitors useful for inhibiting DNA methylation in cells. (p. 1 paragraph 5) These compounds include deoxycytidine and decitabine analogs having structures analogous to those recited in the present claims.	  Thotassery et al. further discloses methods of using these compounds to treat cancer in a subject. (p. 1 paragraph 6) The compounds can be prepared as pharmaceutical formulations comprising a pharmaceutical carrier, as recited in claim 33. (p. 5 paragraph 48) Cancers treatable by these compounds include leukemia. (p. 1 paragraph 4) Thotassery et al. further discloses prodrugs of these compounds, including forming mono- di- and tri- phosphates at the hydroxymethyl position. (p. 2 paragraphs 30-31)
While Thotassery et al. does not specifically disclose the compounds recited in present claims 1, 2, 5, 13-15, and 24, it would have been obvious to one of ordinary skill in the art at the time of the invention to make a 5’- monophosphate or triphosphate derivative of these compounds and use it as a therapeutic agent.  One of ordinary skill in the art would have seen the disclosure of paragraph 30 of Thotassery et al. as specifically suggesting 5’- mono- or tri- phosphates of the disclosed compounds as prodrugs.
Therefore the invention taken as a whole is prima facie obvious.

Claim(s) 1-5, 13-15, 22, 24, 31, 33, 34, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Thotassery et al. (US pre-grant publication 2011/0218170, cited in PTO-1449 submitted 10/07/2020) in view of Silverman et al. (US pre-grant publication 2009/0209477, cited in PTO-892)
	Independent claim 1 is directed to a thio-cytidine analog wherein the oxygen of the ribose or deoxyribose moiety is replaced with sulfur.  Dependent claims 2-4, 13-15, 22, 24, 31 further define the structure of this compound.  Claims 33, 34, 41, and 42 claim a pharmaceutical composition and methods of treatment using these compounds.
Thotassery et al. discloses 4’-thio deoxycytidine analogs which are DNA methyltransferase inhibitors useful for inhibiting DNA methylation in cells. (p. 1 paragraph 5) These compounds include deoxycytidine and decitabine analogs having structures analogous to those recited in the present claims.	  Thotassery et al. further discloses methods of using these compounds to treat cancer in a subject. (p. 1 paragraph 6) The compounds can be prepared as pharmaceutical formulations comprising a pharmaceutical carrier, as recited in claim 33. (p. 5 paragraph 48) Cancers treatable by these compounds include leukemia. (p. 1 paragraph 4) Thotassery et al. further discloses prodrugs of these compounds, including forming mono- di- and tri- phosphates at the hydroxymethyl position. (p. 2 paragraphs 30-31) Thotassery et al. does not specifically disclose any of the claimed prodrugs other than mono- and tri- phosphates.
Silverman et al. discloses prodrugs of the DNA methyltransferase inhibitors azacytidine and decitabine and pharmaceutical compositions comprising the same. (p. 2 paragraph 16 – p. 3 paragraph 17) Prodrug modifications contemplated include alkyl or alkenyl amides attached to the exocyclic nitrogen, or esters with the 5’- hydroxyl. (p. 3 paragraph 27 – p. 4 paragraph 30) These prodrugs are useful for treating cancers including leukemia, lymphoma, myelodysplastic syndrome, and several solid tumors. (p. 5 paragraphs 40 and 41)
It would have been obvious to one of ordinary skill in the art at the time of the invention to make acyl prodrug derivatives according to Silverman of the thionucleoside compounds described by Thotassery.  One of ordinary skill in the art would have regarded this modification as a case of using a known technique to improve a known product ready for improvement.  In particular, because Thotassery suggests using known prodrug modifications to improve the disclosed thionucleosides, one of ordinary skill in the art would have looked to prior art references such as Silverman disclosing prodrugs that have been used to improve the properties of related DNA hypomethylating agents such as azacytidine and decitabine.
Therefore the invention taken as a whole is prima facie obvious.

Claims 1, 3, 6, 13-15, 22, 24, 31, 33, 34, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Thotassery et al. (US pre-grant publication 2011/0218170, cited in PTO-1449 submitted 10/07/2020) in view of Huang et al. (US pre-grant publication 2013/0210757, cited in PTO-892)
	Independent claim 1 is directed to a thio-cytidine analog wherein the oxygen of the ribose or deoxyribose moiety is replaced with sulfur.  Dependent claims 2-4, 13-15, 22, 24, 31 further define the structure of this compound.  Claims 33, 34, 41, and 42 claim a pharmaceutical composition and methods of treatment using these compounds.
Thotassery et al. discloses 4’-thio deoxycytidine analogs which are DNA methyltransferase inhibitors useful for inhibiting DNA methylation in cells. (p. 1 paragraph 5) These compounds include deoxycytidine and decitabine analogs having structures analogous to those recited in the present claims.	  Thotassery et al. further discloses methods of using these compounds to treat cancer in a subject. (p. 1 paragraph 6) The compounds can be prepared as pharmaceutical formulations comprising a pharmaceutical carrier, as recited in claim 33. (p. 5 paragraph 48) Cancers treatable by these compounds include leukemia. (p. 1 paragraph 4) Thotassery et al. further discloses prodrugs of these compounds, including forming mono- di- and tri- phosphates at the hydroxymethyl position. (p. 2 paragraphs 30-31) Thotassery et al. does not specifically disclose any of the claimed prodrugs other than mono- and tri- phosphates.
Huang et al. discloses nucleoside prodrugs bearing a phosphoramidate at the 5’- position. (p. 3 paragraphs 15-20) These prodrugs can have enhanced therapeutic potency, especially with respect to leukemia and liver cancer. (p. 4 paragraph 35) Specific prodrug modifications disclosed include nucleosides such as decitabine and azacytidine attached to a prodrug moiety falling within the scope of phosphoramidates recited in claims 1 and 6. (pp. 6-7)
It would have been obvious to one of ordinary skill in the art at the time of the invention to make phosphoramidate prodrug derivatives according to Huang of the thionucleoside compounds described by Thotassery.  One of ordinary skill in the art would have regarded this modification as a case of using a known technique to improve a known product ready for improvement.  In particular, because Thotassery suggests using known prodrug modifications to improve the disclosed thionucleosides, one of ordinary skill in the art would have looked to prior art references such as Huang disclosing prodrugs that have been used to improve the properties of related DNA hypomethylating agents such as azacytidine and decitabine.
Therefore the invention taken as a whole is prima facie obvious.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Thotassery et al. in view of Huang et al. as applied to claims 1, 3, 6, 13-15, 22, 24, 31, 33, 34, 41, and 42 above, and further in view of Mei et al. (“An open-label, single-arm, phase I/II study of lowerdose decitabine based therapy in patients with advanced hepatocellular carcinoma” Oncotarget vol. 6 no. 18 pp. 16698-16711, cited in PTO-892)
The disclosures of Thotassery et al. and Huang et al. are discussed above.  Huang et al. further discloses that this prodrug modification specifically targets the liver. (p. 11 paragraphs 86-87)  Thotassery et al. in view of Huang et al. does not disclose a method wherein the cancer being treated is liver cancer.
Mei et al. discloses a study of decitabine for the treatment of advanced hepatocellular carcinoma. (p. 16699 right column first paragraph) Decitabine was confirmed to be safe and effective in this patient population. (p. 16708 left column second paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the aforementioned prodrugs of thionucleoside DNA hypomethylating agents to a patient suffering from hepatocellular carcinoma.  One of ordinary skill in the art would have seen the disclosure of Mei et al. as suggesting that DNA hypomethylating agents such as decitabine can be used to treat this patient population.  Furthermore the disclosure of Huang specifically states that the 5’-phosphoramidate prodrug moiety is useful for liver targeting, suggesting to one of ordinary skill in the art that it would be particularly useful as a prodrug for treating liver cancer.
Therefore the invention taken as a whole is prima facie obvious.

Claims 1, 2, 6, 7, 13-15, 20, 24, 29, 33, 34, 41, 42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Thotassery et al. (US pre-grant publication 2011/0218170, cited in PTO-1449 submitted 10/07/2020) in view of Dousson et al. (PCT international publication 2016/189055, Reference included with PTO-892) in view of Mei et al. (“An open-label, single-arm, phase I/II study of lowerdose decitabine based therapy in patients with advanced hepatocellular carcinoma” Oncotarget vol. 6 no. 18 pp. 16698-16711, cited in PTO-892)
	Independent claim 1 is directed to a thio-cytidine analog wherein the oxygen of the ribose or deoxyribose moiety is replaced with sulfur.  Dependent claims 2-4, 13-15, 22, 24, 31 further define the structure of this compound.  Claims 33, 34, 41, 42, and 44 claim a pharmaceutical composition and methods of treatment using these compounds.
Thotassery et al. discloses 4’-thio deoxycytidine analogs which are DNA methyltransferase inhibitors useful for inhibiting DNA methylation in cells. (p. 1 paragraph 5) These compounds include deoxycytidine and decitabine analogs having structures analogous to those recited in the present claims.	  Thotassery et al. further discloses methods of using these compounds to treat cancer in a subject. (p. 1 paragraph 6) The compounds can be prepared as pharmaceutical formulations comprising a pharmaceutical carrier, as recited in claim 33. (p. 5 paragraph 48) Cancers treatable by these compounds include leukemia. (p. 1 paragraph 4) Thotassery et al. further discloses prodrugs of these compounds, including forming mono- di- and tri- phosphates at the hydroxymethyl position. (p. 2 paragraphs 30-31) Thotassery et al. does not specifically disclose any of the claimed prodrugs other than mono- and tri- phosphates.
Dousson et al. discloses nucleotide analogs linked to a prodrug moiety for the treatment of cancer, particularly liver cancer as well as other cancers such as leukemia. (p. 3 lines 10-21) Disclosed compounds include 4’-thiocytidine analogs derivatized with 5’- phosphoramidate or 3’,5’- cyclic phosphoramidates as described in the present claims. (p. 4 line 6 – p. 5 line 20)
Mei et al. discloses a study of decitabine for the treatment of advanced hepatocellular carcinoma. (p. 16699 right column first paragraph) Decitabine was confirmed to be safe and effective in this patient population. (p. 16708 left column second paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thiocytidine analogs described by Thotassery et al. with the prodrug modifications described by Dousson et al.  One of ordinary skill in the art would have been motivated to do so because Dousson et al. discloses that these modifications improve the properties of similar thiocytidine anticancer agents.  Furthermore the disclosure of Mei et al. indicates that there is a motivation to use DNA hypomethylating agents such as decitabine analogs for treating liver cancer such as hepatocellular carcinoma, which is an embodiment specifically disclosed as being a useful application of prodrug derivatives according to Dousson. 
Therefore the invention taken as a whole is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6, 7, 13-15, 20, 24, 29, 33, 34, 41, 42, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, and 6-8 of U.S. Patent No. 10815264 (Cited in PTO-892, herein referred to as ‘264) in view of Thotassery et al. (US pre-grant publication 2011/0218170, cited in PTO-1449 submitted 10/07/2020) and Mei et al. (“An open-label, single-arm, phase I/II study of lowerdose decitabine based therapy in patients with advanced hepatocellular carcinoma” Oncotarget vol. 6 no. 18 pp. 16698-16711, cited in PTO-892)
Claims 1, 3, 4, and 6 of ‘264 disclose prodrug modifications of 4’-thiocytidine nucleosides bearing prodrug moieties falling within the scope appearing in the structures of present claims 2, 6, 7, 13-15, 20, 24, 29.  Claims 7 and 8 of ‘264 claim pharmaceutical compositions and methods of treating cancer using these prodrugs.  Looking to the parts of the specification of ‘264 that support treatment of cancer, for example column 1 line 56 – column 2 line 56 – column 2 line 17) it is found to include both liver cancer and leukemia as specific examples.
While the claims of ‘264 do not specifically claim prodrugs of the specific thiocytosine compounds recited in the present claims, Thotassery et al. discloses 4’-thio deoxycytidine analogs which are DNA methyltransferase inhibitors useful for inhibiting DNA methylation in cells. (p. 1 paragraph 5) These compounds include deoxycytidine and decitabine analogs having structures analogous to those recited in the present claims.	  Thotassery et al. further discloses methods of using these compounds to treat cancer in a subject. (p. 1 paragraph 6) The compounds can be prepared as pharmaceutical formulations comprising a pharmaceutical carrier, as recited in claim 33. (p. 5 paragraph 48) Cancers treatable by these compounds include leukemia. (p. 1 paragraph 4) Thotassery et al. further discloses prodrugs of these compounds, including forming mono- di- and tri- phosphates at the hydroxymethyl position. (p. 2 paragraphs 30-31) Additionally, Mei et al. discloses a study of decitabine for the treatment of advanced hepatocellular carcinoma. (p. 16699 right column first paragraph) Decitabine was confirmed to be safe and effective in this patient population. (p. 16708 left column second paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thiocytidine analogs described by Thotassery et al. with the prodrug modifications described in the claims of ‘264.  One of ordinary skill in the art would have been motivated to do so because Thotassery et al. discloses thiocytidine anticancer agents with similar structure and properties to those modified as prodrugs in the claims of ‘264.  Furthermore the disclosure of Mei et al. indicates that there is a motivation to use DNA hypomethylating agents such as decitabine analogs for treating liver cancer such as hepatocellular carcinoma, which is an embodiment specifically disclosed as being a useful application of prodrug derivatives according to ‘264. 

Claims 1-4, 13-15, 24, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, and 18 of U.S. Patent No. 5591722 (Cited in PTO-892, herein referred to as ‘722) in view of Zhang et al. (“Current prodrug strategies for improving oral absorption of nucleoside analogues” Asian Journal of Pharmaceutical Sciences vol. 9 pp. 65-74, Reference included with PTO-892)
Claims 1 and 16 of ‘722 claim 4’-thio nucleoside analogs including thiocytidine analogs, which can include acyl protecting groups at the 3’- or 5’- positions.  Claim 18 of ‘722 claims methods of treating viral infections comprising administering these compounds to a subject.  The claims of ‘722 do not specifically define the acyl protecting groups as being C1-30 alkylcarbonyl esters as recited in the present claims.  However, Zhang et al. discloses that alkyl esters are used in other antiviral nucleoside analog prodrugs. (see for example famciclovir and RG7128 in figure 1 on p. 67, fatty acid prodrugs of gemcitabine in figure 3 on p. 68) It therefore would have been obvious to one of ordinary skill in the art at the time of the inventio to use lower acyl or fatty acyl groups as the prodrug groups in the compounds claimed by ‘722.  One of ordinary skill in the art would have found this to be obvious because the claims of ‘722 broadly claim acyl ester prodrugs, and Zhang suggests that these specific embodiments are useful as prodrug moieties in antiviral nucleoside analogs.

Claims 1, 2, 6, 13, 15, 33, 34, 41, and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 18 of copending Application No. 17/238182 (US pre-grant publication 2021/0330689, cited in PTO-892, herein referred to as ‘182) in view of Dousson et al. (PCT international publication 2016/189055, Reference included with PTO-892) in view of Mei et al. (“An open-label, single-arm, phase I/II study of lowerdose decitabine based therapy in patients with advanced hepatocellular carcinoma” Oncotarget vol. 6 no. 18 pp. 16698-16711, cited in PTO-892)
Claim 1 of ‘182 claims a composition comprising the compound 4’-thio decitabine and a pharmaceutically acceptable carrier.  Claims 5 and 18 of ‘182 claim methods of treating blood cancers including leukemia comprising administering these compounds to a subject in need thereof.  The claims of ‘182 do not claim compounds having the prodrug moieties recited in the present claims. 
Huang et al. discloses nucleoside prodrugs bearing a phosphoramidate at the 5’- position. (p. 3 paragraphs 15-20) These prodrugs can have enhanced therapeutic potency, especially with respect to leukemia and liver cancer. (p. 4 paragraph 35) Specific prodrug modifications disclosed include nucleosides such as decitabine and azacytidine attached to a prodrug moiety falling within the scope of phosphoramidates recited in claims 1 and 6. (pp. 6-7)
It would have been obvious to one of ordinary skill in the art at the time of the invention to make phosphoramidate prodrug derivatives according to Huang of the thionucleoside compounds claimed by ‘182.  One of ordinary skill in the art would have regarded this modification as a case of using a known technique to improve a known product ready for improvement.  In particular, Huang discloses prodrugs that have been used to improve the properties of related DNA hypomethylating agents such as azacytidine and decitabine for treating leukemia.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 6, 7, 13-15, 20, 24, 29, 33, 34, 41, 42, and 44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 18 of copending Application No. 17/238182 (US pre-grant publication 2021/0330689, cited in PTO-892, herein referred to as ‘182) in view of Huang et al. (US pre-grant publication 2013/0210757, cited in PTO-892)
Claim 1 of ‘182 claims a composition comprising the compound 4’-thio decitabine and a pharmaceutically acceptable carrier.  Claims 5 and 18 of ‘182 claim methods of treating blood cancers including leukemia comprising administering these compounds to a subject in need thereof.  The claims of ‘182 do not claim compounds having the prodrug moieties recited in the present claims. 
Dousson et al. discloses nucleotide analogs linked to a prodrug moiety for the treatment of cancer, particularly liver cancer as well as other cancers such as leukemia. (p. 3 lines 10-21) Disclosed compounds include 4’-thiocytidine analogs derivatized with 5’- phosphoramidate or 3’,5’- cyclic phosphoramidates as described in the present claims. (p. 4 line 6 – p. 5 line 20)
Mei et al. discloses a study of decitabine for the treatment of advanced hepatocellular carcinoma. (p. 16699 right column first paragraph) Decitabine was confirmed to be safe and effective in this patient population. (p. 16708 left column second paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thiocytidine analogs described in the claims of ‘182 with the prodrug modifications described by Dousson et al.  One of ordinary skill in the art would have been motivated to do so because Dousson et al. discloses that these modifications improve the properties of similar thiocytidine anticancer agents.  Furthermore the disclosure of Mei et al. indicates that there is a motivation to use DNA hypomethylating agents such as decitabine analogs for treating liver cancer such as hepatocellular carcinoma, which is an embodiment specifically disclosed as being a useful application of prodrug derivatives according to Dousson. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed in this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	6/30/2022